Citation Nr: 1522235	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a beginning election date of July 17, 2010 for Dependents' Educational Assistance (DEA) benefits.

2.  Entitlement to an effective date for the payment of DEA benefits prior to July 11, 2012.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.  The appellant is the Veteran's child.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative determination by the Department of Veterans Affairs (VA) Regional Processing Education Office (RO) in Buffalo, New York, which denied DEA benefits prior to January 10, 2012.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an effective date prior to January 10, 2012 for payment of DEA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant was born in January 1987 and is the daughter of the Veteran. 

2.  The Veteran was awarded a permanent and total disability (P&T) rating in a January 11, 2012 rating decision; this P&T rating was made effective from July 17, 2010, and the Veteran was mailed notice of this decision in January 1998. 

3.  A Certificate of Eligibility for DEA benefits was sent to the appellant on April 30, 2012 with notification that she had 45 months of full-time DEA benefits for which she could elect one of the following three start dates:  July 17, 2010, the date the Veteran became permanently and totally disabled; or, January 11, 2012, the date of notice of the January 2012 rating decision that found the Veteran permanently and totally disabled; or, any date between July 17, 2010 and January 11, 2012. 

4.  The April 30, 2012 Certificate of Eligibility notified the appellant that her start date election must be received at the RO within 60 days of the April 30, 2012 Certificate of Eligibility or the RO would assign a start date of January 11, 2012.  

5.  The appellant's school certifying official submitted the appellant's school certification to the RO on May 18, 2012 for enrollment beginning on September 6, 2011 to December 17, 2011 and from January 23, 2012 to May 10, 2012.  

6.  The appellant's DEA claim form notes the appellant's election of June 2010 for payment of benefits and is accompanied by college Verifications of Enrollment dating back to May 2010.  

7.  A VA Form 22-1999, signed in June 2012 by the school's certifying official notes enrollment dates of May 9, 2010 to August 31, 2010 and September 6, 2010 to August 31, 2011.  

8.  Within 60 days of the April 30, 2012 Certificate of Eligibility for DEA benefits, the RO had, at the very least, constructive notice of the appellant's intent to elect her start date for benefits as July 17, 2010; and, the RO was notified during the 60-day period following April 30, 2012 that the appellant was requesting payment for DEA benefits prior to January 2012.  


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the appellant timely notified VA of her election of July 17, 2010 for the start date of her DEA benefits in accordance with the provisions of 38 U.S.C.A. §§ 3512, 5113 (West 2014); 38 C.F.R. § § 21.3041, 21.4131(d), (e) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this matter, there are several undisputed facts.  First, the appellant was born in January 1987 and is the daughter of the Veteran.  Second, the appellant was pursuing a course of study between 2010 and 2012.  In addition, a January 10, 2012 rating decision awarded the Veteran a permanent and total (P&T) disability rating, effective from July 17, 2010.  Notice of this decision was mailed to the Veteran on January 11, 2012.  The appellant was notified by an April 30, 2012 Certificate of Eligibility for DEA benefits, that she had 45 months of full-time DEA benefits for which she could elect one of the following three start dates:  (1) July 17, 2010, the date the Veteran became permanently and totally disabled; or, (2) January 11, 2012, the date of notice of the January 2012 rating decision that found the Veteran permanently and totally disabled; or, (3) any date between July 17, 2010 and January 11, 2012. 

The April 30, 2012 Certificate of Eligibility notified the appellant that her start date election must be received at the RO within 60 days of the April 30, 2012 Certificate of Eligibility or the RO would assign a start date of January 11, 2012.  

The appellant's school certifying official submitted the appellant's school certification to the RO on May 18, 2012 for enrollment from September 6, 2011 to December 17, 2011 and from January 23, 2012 to May 10, 2012.  

The Veteran's DEA claim form notes the Veteran's election of June 2010 for payment of benefits and is accompanied by college Verifications of Enrollment dating back to May 2010; and, a VA Form 22-1999, signed in June 2012 by the school's certifying official notes enrollment dates of May 9, 2010 to August 31, 2010 and September 6, 2010 to August 31, 2011.  

The issue in dispute is whether the Veteran notified the RO within 60 days of April 30, 2012 of her intent to use July 17, 2010 as her start date for her DEA benefits; and, if so, whether she is entitled to DEA payments for approved courses prior to January 2012.  

Applicable Law

Educational assistance is available to a child of a Veteran who has a service-connected disability that is totally and permanently disabling, or a child of a deceased Veteran where the death was due to a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a), 21.3021(a). 

Under Chapter 35, a child's period of eligibility generally begins on either the earlier of the child's eighteenth birthday or successful completion of the child's secondary schooling.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a). 

A child's period of eligibility may; however, begin after her eighteenth birthday if the VA "first finds" that the Veteran has a total disability permanent in nature or grants service connection for the cause of the Veteran's death after the child's eighteenth birthday but before her twenty-sixth birthday.  38 C.F.R. § 1.3041(a)(2).  The term "first finds" means either the effective date of the total disability rating, the date of the Veteran's death, or the date VA first notifies the Veteran or appellant of that rating, whichever is more advantageous to the child. 38 C.F.R. § 21.3021(s). 

An eligible person's application for DEA benefits under Chapter 35 will be considered as having been filed on her eligibility date, if: (1) The eligibility date is more than 1 year before the date of the initial rating decision that establishes either: that the Veteran's death is service- connected, or that the Veteran has a permanent and total disability; (2) the eligible person files her original application for benefits under Chapter 35 with VA within 1 year of the initial rating decision; (3) the eligible person claims educational assistance for pursuit of an approved program of education for a period that is more than 1 year before the date VA receives her original claim; (4) VA either received the original application on or after November 1, 2000 or received it earlier but, as of November 1, 2000, either (A) had not acted on it; or (B) had denied it in whole or in part, but the denial was subject to appeal; and (5) the eligible person would have been eligible to educational assistance under Chapter 35 if she had filed a claim on her eligibility date.  38 U.S.C.A. § 5113; 38 C.F.R. § 21.4131(e). 

If VA first finds the Veteran permanently and totally disabled (or if the Veteran's cause of death is service connected) after the child's eighteenth birthday but before her twenty-sixth birthday, the child may elect the beginning date of her period of eligibility.  38 C.F.R. § 21.3041(a)(2)(ii).  The child can elect as a beginning date the effective date of the total disability or the date after the Veteran's death, the date that VA provides notice of the relevant determination, or any date in between.  Id. 

In such circumstances, VA must provide written notice to the child informing her of her right to elect the beginning date of the period of eligibility.  38 C.F.R. § 21.3041(i).  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within sixty days of the date of the written notice.  38 C.F.R. § 21.3041(a)(1).  If the child does not elect a beginning date within sixty days of VA's written notice, the period of eligibility beginning date will be the date of VA's decision that assigned a permanent and total rating or found the Veteran's death to be service-connected.  38 C.F.R. § 21.3041(a)(2)(i).



Background

The appellant was between the ages of 18 and 26 on July 17, 2010, the effective date of the Veteran's P&T rating, which was issued on January 10, 2012.  As a result, she was provided with the option to elect July 17, 2010 as a start date for her DEA benefits.  The appellant was notified on April 30, 2012 that she must respond with a start date election within 60 days and if no response was received within this timeframe, the RO would select January 11, 2012 (the date that the Veteran was notified of her P&T rating) as the start date for her DEA benefits.  38 C.F.R. § 21.3041(a)(2)(ii).  

The appellant maintains that she indeed responded in May 2012 (within the allotted 60-day timeframe) with her choice to elect July 17, 2010 as her start date for DEA benefits.  By contrast, the RO determined that no response was received from the appellant regarding a start date within the allotted 60-day period following the April 30, 2012 Certificate of Eligibility notice.  

Based on the appellant's competent and credible statements, the evidence in the claims file which includes timely submissions from the relevant school certifying official, and in resolving all doubt in favor of the appellant, the Board finds that the RO was provided with notice of the appellant's election date of July 17, 2010 within 60 days of the April 30, 2012 Certificate of Eligibility.  Moreover, based on the timing of her award, the timing of her qualified program(s) of education, and the evidence in the file, as described below, it would not be in the best interest of the appellant to elect any other potentially applicable start date, and the appellant's actions between May 1, 2012 and June 30, 2012 clearly illustrate her intent to elect the July 17, 2010 start date.  

The claims file contains the following evidence to support the appellant's contentions that she elected July 17, 2010 as a start date within the allotted 60-day time period following the April 30, 2012 Certificate of Eligibility notice:  
* An undated type-written Dependents Application for Education Benefits under Chapters 33 and 35 of Title 38, U.S.C., showing that the appellant's date of election is July 17, 2010.  See Part IV, Number 26 and Part VIII, Number 37 on the claim form.  
* Enrollment Certification received electronically by VA on May 18, 2012 showing an enrollment date at an accredited university of September 6, 2011 and end date of December 17, 2011
* A VA Form 22-1999, VA Enrollment Certification, received at the RO on June 25, 2012 showing an enrollment date at an accredited university of May 9, 2010 to August 31, 2010 and September 6, 2010 to August 31, 2011.  
* Copies of a series of email messages dated between May 29, 2012 and June 9, 2012 between the appellant and a certifying official at one of her schools discussing payment of DEA benefits prior to January 11, 2012.
* The appellant's copy of her signed response to VA to her Certificate of Eligibility letter indicating that she chose July 17, 2010 as a start date on May 28, 2012;  (the copy in the claims file is date-stamped as being received at the RO on March 18, 2013).
* A memo from one of the appellant's school's certifying official indicating that the she submitted the appellant's claim for benefits on May 28, 2012 and it included a claim for benefits for the fall of 2011 and subsequent benefits.   

Given that the appellant was already enrolled in school prior to January 2012, it is more advantageous to the appellant to consider the effective date of the P&T rating as the start date for her period of eligibility rather than the date that VA first notified the Veteran of her P&T rating, which was January 2012.  

Despite the fact that the RO has no record of the appellant's actual election of July 17, 2010 as her start date, the totality of the evidence provides a dated paper trail clearly suggesting that this was the appellant's intent, and, that such intent was communicated to the RO via the written DEA application form, and conversations between the certifying official and VA personnel (See May and June 2012 emails).  
The evidence shows that the appellant and the certifying official(s) acted promptly following the appellant's receipt of the April 30, 2012 letter.  Moreover, this letter specifically directed the appellant to submit her election to the certifying official and informed her that the certifying official had to submit certification of enrollment before she would get paid.  The certifying official clearly indicated that she submitted her information at the end of May 2012, well within the 60-day timeframe allowing her to elect the earlier start date of July 17, 2010.  This date is noted on the appellant's DEA application and she specifically requested payment for enrollment in 2010 and 2011 on her VA Form 22-1999.  Thus, at the very least, the RO had constructive notice of the appellant's election of July 17, 2010 as the start date.  According to the regulations, the eligible child must make an election within 60 days of VA's written notice to the child informing her of the right to elect her beginning date, and, the child's election is in accordance with the choices VA identified in the written notice.  See 38 C.F.R. § 21.3042(i).  Significantly, the regulation only indicates that the child must make the election within 60 days, it does not specify how such election shall be communicated to the RO.  In this case, the appellant clearly elected the date of July 17, 2010 prior to the expiration of the 60-days following notice of her right to do so.  Moreover, the facts in this case are such that it makes sense that the appellant would choose the earlier date as this is the more advantageous date based on her dates of schooling.  Finally, the RO was specifically notified of the dates of enrollment for which the appellant was requesting DEA benefits in May and June 2012 which is, at the very least, constructive notice of her election of July 17, 2010 as the start date.  Based on the foregoing, the Board must resolve all doubt in the appellant's favor and find that the RO was notified of her election of July 17, 2010 within 60 days from the date of the April 30, 2012 notice of her right to elect this date.  

To that extent, the appeal is granted.  The matter of entitlement to an earlier effective date for payment of DEA benefits is addressed in the Remand below.  


ORDER

The appeal for a start date of July 17, 2010 for DEA eligibility is granted.  


REMAND

In order to receive benefits under Chapter 35, a claimant must file an application as prescribed by the Secretary. 38 U.S.C.A. § 3513 ; 38 C.F.R. §§ 21.1030, 21.3030 (2014).  The general rule with respect to the commencing date for payment of Chapter 35 benefits, where a person eligible to receive educational assistance under Chapter 35 enters into training and the award is the first award of educational assistance for the program of education the eligible person is pursuing, is that the commencing date can be no earlier than one year before the date of the claim for benefits.  38 C.F.R. §§ 21.1029(b), 21.3130(e), 21.4131(d)(1) (2014).  A potential exception to this rule is set out at 38 U.S.C.A. § 5113 (West 2014), which states the Secretary may consider the individual's application as having been filed on the eligibility date of the individual if that eligibility date is more than one year before the date of the initial rating decision.  However, that exception applies only if, among other things, the individual seeking benefits submits an application within one year of the date that VA made the initial rating decision establishing the existence of the service-connected total disability permanent in nature of the person from whom such eligibility is derived.  38 U.S.C.A. §§ 5113(b)(2)(A), (b)(3)(C)(ii). 

In this case, the appellant submitted her DEA claim for benefits within the one-year period following notice of the January 2012 rating decision which determined that the Veteran was permanently and totally disabled.  Thus, VA may consider the appellant's application as having been filed on the eligibility date (June 17, 2010) because that date is more than one year before the date of the January 2012 rating decision which found her mother permanently and totally disabled; and, because she submitted her DEA application within one year of the January 2012 rating decision.  
This issue has not yet been addressed by the RO.  Moreover, given the new start date of July 17, 2010, the RO must now process her request for retroactive payment prior to January 2012.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  The Education Center should process the appellant's DEA claim for benefits prior to January 2012 based on an elected start date of July 17, 2010, the date the Veteran was determined to be permanently and totally disabled; and, the date of the Veteran's DEA claim (within one year of the January 2012 rating decision).  The AOJ should consider 38 U.S.C.A. § 5113 (West 2014), which states the Secretary may consider the individual's application as having been filed on the eligibility date of the individual if that eligibility date is more than one year before the date of the initial rating decision; and, when, as here, the individual seeking benefits submits an application within one year of the date that VA made the initial rating decision establishing the existence of the service-connected total disability permanent in nature of the person from whom such eligibility is derived.  38 U.S.C.A. §§ 5113(b)(2)(A), (b)(3)(C)(ii).

2.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim for an effective date prior to January 11, 2012 for payment of DEA benefits.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


